      Case 2:18-cr-00047-LGW-BWC Document 35 Filed 12/08/18 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION

UNITED STATES OF AMERICA                      )
                                              )       Case No. CR 218-47
v.                                            )
                                              )
MAKEDA ATKINSON, &                            )
DONALD ADAMS                                  )

            NOTICE OF INTENT TO INTRODUCE OTHER ACT EVIDENCE

       The United States of America (“government”) hereby provides notice of intent to introduce

other act evidence under Federal Rule of Evidence 404(b).

       1.      Procedural History and Charges

       On November 8, 2018, a federal grand jury returned an indictment charging the defendants

with Conspiracy to Distribute Controlled Substances and other drug related offenses, in violation

of Title 21 of the United States Code.

       2.      Notice and law

       Federal Rule of Evidence 404(b) allows the introduction of crimes, wrongs and other acts

to demonstrate motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident. Fed. R. Evid. 404(b)(2). The United States intends to introduce all

misdemeanor and felony drug convictions in its case in chief against the defendant(s) who is/are

charged again with a drug crime, as evidence of intent, knowledge, and absence of mistake, and to

defeat a “mere presence” argument. See, United States v. Edouard, 485 F.3d 1324, 1344-1345

(11th Cir. 2007)(in drug cases, a defendant’s prior drug trafficking offense will be generally

admissible to prove that he acted with the requisite intent in connection with the charged offense);

United States v. Butler, 102 F.3d 1191 (11th Cir. 1997)(simple possession of drugs admissible in


                                                  1
      Case 2:18-cr-00047-LGW-BWC Document 35 Filed 12/08/18 Page 2 of 4



prosecution for distribution). The prior offense is admissible even if the drug involved in the prior

offense is different from the drug in the charged offense. United States v. Calderon, 127 F.3d 1314

(11th Cir. 1997).

       As an initial matter, the defendants have reviewed a copy of his respective criminal history

via the United States Probation Office, Pretrial Services Report. These records are maintained by

the United States Probation Office and available for review upon request. Additionally, in

discovery, the government has/is providing copies of the defendant’s criminal history, including

NCIC reports. The government is attempting to procure copies of all prior judgments relative to

the offenses; and will supplement discovery upon the government’s receipt. The government

encourages counsel to discuss any issues regarding the publically available documents, if there are

any questions.

       The government intends to introduce evidence of prior bad acts regarding the facts,

circumstances and convictions outlined below:

       Makeda Atkinson

        On January 10, 1993, in the Wilmington NC police department arrested the defendant
and charged him with felony Possession of Cocaine with Intent to Distribute and felony
Possession of Heroin with Intent to Distribute. On August 18, 1993, he was convicted of both
felony charges. The Court sentenced him to 5 years of probation. On November 29, 1993, he
violated his probation.

       On June 20, 1994, the defendant was charged in Wilmington NC with felony Possession
of Cocaine. At this time, the undersigned AUSA does not know the disposition and requests
permission to supplement this notice.

       On July 13, 1994, in Wilmington NC, law enforcement charged the defendant with felony
Possession of Cocaine with Intent to Distribute. On August 25, 1994, he was convicted and
sentenced to 5 years in jail.

       On June 20, 1995, in Wilmington NC, law enforcement charged the defendant with
felony Possession of Cocaine with Intent to Distribute. He was convicted to 10-12 months
confinement.



                                                 2
      Case 2:18-cr-00047-LGW-BWC Document 35 Filed 12/08/18 Page 3 of 4



        On September 17, 1998, in Wilmington, NC, law enforcement charged the defendant
with felony Possession of Cocaine. On November 17, 1998, the court sentenced him to 7-9
months of confinement and 24 months of probation.

        On February 13, 1999, in Glynn County, GA, law enforcement charged the defendant
with felony Possession of Narcotics. On August 9, 1999, the court sentenced him to 10 years of
confinement.

        In 2010, Glynn County, GA, law enforcement charged the defendant with felony
Possession of Cocaine. At this time, the undersigned AUSA does not know the disposition and
respectfully requests permission to supplement this notice.

        On September 13, 2011, in Glynn County, GA, law enforcement charged the defendant
with felony Possession of Schedule II Controlled Substance, felony Possession of Cocaine,
felony Possession of Schedule IV Controlled Substance. The court sentenced him to 2 years and
1 day of confinement and 12 years and 364 days of probation.

       The defendant was on probation when he committed the offense at hand.


       Donald Adams

       On May 4, 1988, San Bernardino, CA, law enforcement charged the defendant with
Possession of Controlled Substance for Sale. On August 24, 1998, the court sentenced him to 3
years of probation.


       3.      Conclusion

       For the foregoing reasons, the government provides notice and moves the Court for

permission to introduce the aforementioned evidence. Should the matter be set for trial, the

government respectfully requests permission to supplement this initial notice.


                                                 Respectfully submitted,

                                                 BOBBY L. CHRISTINE
                                                 United States Attorney

                                     By:         s/ E. Greg Gilluly, Jr.
                                                 Assistant United States Attorney
                                                 TN019397
       P.O. Box 8970
       Savannah, Georgia, 31412


                                                3
      Case 2:18-cr-00047-LGW-BWC Document 35 Filed 12/08/18 Page 4 of 4




                                   CERTIFICATE OF SERVICE

       The undersigned AUSA hereby certifies that a copy of this pleading has been filed in the

ECF system and therefore served on the defendant.

       This 8th day of December, 2018.



                                               Respectfully submitted,

                                               BOBBY L. CHRISTINE
                                               United States Attorney

                                    By:        s/ E. Greg Gilluly, Jr.
                                               Assistant United States Attorney
                                               TN019397
       P.O. Box 8970
       Savannah, Georgia, 31412
       912-652-4422




                                               4
